Citation Nr: 1334045	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO. 13-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation for left ear hearing loss pursuant to 38 U.S.C.A. § 1151 due to surgery performed by VA in December 2007.

2. Entitlement to compensation for right ear hearing loss pursuant to 38 U.S.C.A. § 1151 due to surgery performed by VA in December 2007.


REPRESENTATION

Veteran represented by:	Lawrence S. Kibler, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from February 1980 to February 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In his notice of disagreement submitted in August 2011, the Veteran asserted a new claim alleging that the RO committed clear and unmistakable error when they denied compensation under 38 U.S.C.A. § 1151 for dysequilibrium in a January 2009 rating decision.  The Veteran did not appeal the January 2009 rating decision nor did he submit any new evidence within one year of the decision.  As such, the Board finds that the January 2009 decision is final.  The issue of clear and unmistakable error has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Additionally, as will be discussed further below, the Veteran has withdrawn his claim for entitlement to compensation for left ear hearing loss pursuant to 38 U.S.C.A. § 1151 due to surgery performed by VA in December 2007.  While this issue was originally characterized as entitlement to compensation for bilateral hearing loss under 38 U.S.C.A. § 1151, the Board finds it necessary to bifurcate the claim.  Therefore, the claims are as listed on the title page of this decision.

The issue of entitlement to compensation for right ear hearing loss pursuant to 38 U.S.C.A. § 1151 due to surgery performed by VA in December 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

In a letter dated April 10, 2013, subsequent to certification of the appeal to the Board, and received prior to the promulgation of a Board decision in the appeal, the Veteran requested withdrawal of the appeal as to the issue of entitlement to compensation for left ear hearing loss pursuant to 38 U.S.C.A. § 1151 due to surgery performed by VA in December 2007. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to compensation for left ear hearing loss pursuant to 38 U.S.C.A. § 1151 due to surgery performed by VA in December 2007, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

In April 2013, the Veteran's representative submitted a written and signed statement wherein the Representative specified that left ear hearing loss was not at issue in this appeal.  This submission occurred prior to the promulgation of a Board decision in the appeal and constitutes withdrawal of the appeal of entitlement to compensation for left ear hearing loss under 38 U.S.C.A. § 1151.  Hence, there remains no allegation of error of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal further as to this issue.


ORDER

The claim for entitlement to compensation for left ear hearing loss pursuant to 38 U.S.C.A. § 1151 due to surgery performed by VA in December 2007, is withdrawn.


REMAND

The Veteran has asserted a claim for compensation under 38 U.S.C.A. § 1151 for right ear hearing loss.  Specifically, the Veteran asserts in his Form 9 submitted in February 2013, that he underwent middle ear surgery (stapedectomy) in December 2007.  Following the surgery he developed a reparative granuloma that resulted in right ear hearing loss.  The Veteran further asserts that a clinical opinion of record has stated that reparative granulomas occur in less than 1 percent of patients undergoing this type of surgery.  The Veteran asserts that, as such, the development of one is not a reasonably foreseeable event to which he could have provided informed consent.

In March 2011 a VA opinion was procured to assess whether it was at least as likely as not that the stapedectomy procedure caused the Veteran's hearing loss.  The examiner opined that the Veteran's right ear hearing loss was at least as likely as not a result of the surgery.  The examiner also opined that there was no departure from the standard of care during the procedure and that hearing loss was a reasonable risk to the operative procedure.

However, the examiner did not address the significance, if any, of the reparative granuloma that developed following surgery.  The Veteran has contended that the granuloma is the source of his hearing loss.  A private medical opinion dated April 2011, along with a January 2009 VA examination also appear to indicate that the reparative granuloma played some role in the Veteran's hearing loss.  As such the Board finds it necessary to develop additional evidence to determine whether it is at least as likely as not that the reparative granuloma caused the Veteran's hearing loss.  In addition, while the private opinion from April 2011 indicates that the occurrence of a reparative granuloma is rare, the record is negative for evidence regarding the foreseeability of such a complication.

Finally, the Board is also cognizant of the Court's recent decision in Schertz v. Shinseki, 11-2694, 2013 WL 5366957 (Vet. App. Sept. 26, 2013) (holding that even if the informed consent form is VHA's standard for a certain procedure, it still must be established that the form reflects what would be disclosed by the "reasonable health care provider" primarily responsible for the patient in a given case).  While there is a consent form of record that lists hearing loss as a potential complication, this form does not specifically mention granulomas.  Additionally, as the Court points out, the existence of a consent form does not by itself establish what risks would be discussed by a reasonable practitioner.  As such, the Board requires an opinion as to whether a reasonable practitioner, when discussing the risks of a stapedectomy, would have disclosed the risk of developing a reparative granuloma.


Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VA Medical Centers in Orlando and Gainesville, and all associated outpatient clinics dated from January 2013 to the present.  Additionally, send a letter to the Veteran and request any outstanding private treatment records from Accent Physician Specialists and the Shands Clinic.  All attempts to obtain these records must be documented in the claims file.  If the RO/AMC is unable to obtain these records, then it must notify the Veteran in writing and provide him an opportunity to respond.

2. Thereafter, return the claims file to the examiner who provided the March 2011 opinion.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the reparative granuloma caused the Veteran's right ear hearing loss.

The examiner is also asked to opine as to whether development of a reparative granuloma following a stapedectomy is an event that a reasonable health care provider would have disclosed to be a risk of the surgery (stapedectomy) that was performed in December 2007.

A complete rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond and what evidence or information would be needed to provide a non-speculative opinion.

If the examiner who provided the March 2011 opinion is not available, the required opinion and supporting rationale should be provided by another examiner or examiners with appropriate expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person(s) providing the opinion.

3. Thereafter the RO/AMC should readjudicate the claim and, if the benefit sought is denied, a supplemental statement of the case should be issued and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


